NELSON, Circuit Justice.
From the terms of the agreement the license was forfeited the moment one of the notes became due and ■was unpaid, and it was optional with the plaintiff to resort to his remedy at common law to enforce the collection of the notes, or to treat the rights of the defendant as forfeited under the stipulation in the agreement. The stipulation is to be considered as a double security given by the defendant to the plaintiff for the payment of the consideration money. An order must be entered granting an injunction, as prayed for in the bill, unless the defendant, within sixty days from the service upon him of a copy of the order, pay to the plaintiff the principal and interest due upon the notes mentioned in the bill, which have already fallen due, and the plaintiff’s costs.